DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 17 are objected to because of the following informalities: Claims 1 and 17 recite “A micro-electro-mechanical system (MEMS) acoustic sensor” and “A MEMS package structure, comprises”. Examiner suggests amending “comprises” to “comprising”. Appropriate correction is required.

Claim 2 is objected to because of the following informalities: Claim 2 recites “wherein connecting portion is a column”. Examiner suggests amending the recitation to “wherein the connecting portion is a column”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the base plate". There is insufficient antecedent basis for this limitation in the claim. For the purposes of compact prosecution “the base plate” will be interpreted as “the back plate”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 14-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al., U.S. Patent No. 9,438,972, patented on September 6, 2016 (Wang).

As to Claim 1, Wang discloses a micro-electro-mechanical system (MEMS) acoustic sensor [10], (comprising): a substrate [100]; a back plate [400], a diaphragm [200] disposed between the substrate [100] and the (back) plate [400] and comprising a vibrating portion (free portion of [200]; see Fig. 2); a dielectric layer [120] formed between the substrate [100] and the diaphragm [200] (layer [120] is an insulating layer; col. 4, lines 50-53) and having a first cavity (below [200]) corresponding to the vibrating portion (free portion of [200]); and a connecting portion (portion of [120] attached to diaphragm and substrate; see Fig. 2) disposed within the first cavity (below [200]) and connecting the vibrating portion (free portion of [200]) with the substrate [100] (see Fig. 2).

As to Claim 2, Wang remains as applied above to Claim 1. Wang further discloses that the connecting portion is a column (the portions of [120] attached to [100] are cylindrical; see Fig. 2)

As to Claim 3, Wang remains as applied above to Claim 1. Wang further discloses that the connecting portion is located in a middle area of the vibrating portion [200] (the portion of [120] attached to [200] and [141c]; see Fig. 2).

As to Claim 4, Wang remains as applied above to Claim 1. Wang further discloses that the connecting portion is located at an edge area of the vibrating portion (the portion of [120] attached to [200] and [100]; see Fig. 2).

As to Claim 6, Wang remains as applied above to Claim 1. Wang further discloses that the substrate has a second cavity [143] and comprises a carrier portion [141c], and the second cavity [143] corresponds to the first cavity in position (see Fig. 2), the carrier portion [141] protrudes relative to a sidewall [142] of the second cavity [143] (see Fig. 4), and the connecting portion (at [120]) is located between the vibrating portion [200] and the substrate [100] (see Fig. 2).
As to Claim 7, Wang remains as applied above to Claim 6. Wang further discloses that the substrate [100] further comprises a protrusion [141] extending from the sidewall [142] toward the carrier portion [141c] and connected to the carrier portion [141c]; the protrusion [141] has a width smaller than a width of the carrier portion [141c] (see Fig. 4).

As to Claim 14, Wang remains as applied above to Claim 1. Wang further discloses that the connecting portion [120] is made of a material the same as that of the dielectric layer [120] (see Fig. 2).

As to Claim 15, Wang remains as applied above to Claim 1. Wang further discloses that the substrate [100] has a lower surface (bottom of [100]) and an opening [140], and the opening upward extends from the lower surface (bottom of [100]) of the substrate [100] (see Fig. 2).

As to Claim 16, Wang remains as applied above to Claim 1. Wang further discloses that the vibrating portion [200] has a protruding structure [600] and/or a hollow structure ([600] protrudes from diaphragm; see Fig. 2).

As to Claim 17, Wang remains as applied above to Claim 1. Wang further discloses a carrier plate [30]; and the MEMS acoustic sensor [10] disposed on the carrier plate [30] (see Fig. 8).

As to Claim 20, Wang discloses a manufacturing method of a MEMS acoustic sensor [10], comprise: forming a dielectric material layer [120] on a substrate layer [100]; forming a diaphragm [200] on the dielectric material layer [120]; forming a back plate [400] on the diaphragm [200], wherein the diaphragm [200] is located between the substrate layer [100] and the back plate [400] and comprises a vibrating portion (free portion of [200]; see Fig. 2); forming a second cavity [143] on the substrate layer to form a substrate [100], wherein the second cavity [143] exposes the dielectric material layer [120]; and removing a portion of the dielectric material layer [120] through the second cavity [143] of the substrate [100] to form a dielectric layer [120] and a connecting portion (fixed portion of [200] connected to [120]; see Fig. 2), wherein the dielectric layer [120] is located between the substrate [100] and the diaphragm [200] and has a first cavity corresponding to the vibrating portion (free portion of [200]; see Fig. 2), and the connecting portion (fixed portion of [200] connected to [120]; see Fig. 2) is located within the first cavity (below [200]) and connecting the vibrating portion (free portion of [200]) and the substrate [100] (see Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., U.S. Patent No. 9,438,972, patented on September 6, 2016 (Wang), in view of Naderyan et al., U.S. Publication No. 2022/0256292, filed on February 11, 2021 (Naderyan).

As to Claim 5, Wang remains as applied above to Claim 1. Wang does not explicitly disclose that the vibrating portion has a spring structure connected to the connecting portion. However providing a spring portion to connect the vibrating portion of a diaphragm to a portion where the diaphragm connects to the substrate was well known. Naderyan teaches a MEMS acoustic sensor [100] comprising a diaphragm [106] having a vibrating portion [106A, 106B], and a connecting portion [108] connecting the vibrating portion with a substrate [110] (see Fig. 1A), wherein the vibrating portion has a spring structure [111] connected to the connecting portion [108]. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to provide the vibrating portion with a string structure connected to the connection portion in the MEMS acoustic sensor of Wang, providing the obvious benefit of reducing stress and increasing the compliance of diaphragm (Naderyan: para. 0030).

Claims 1 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida, U.S. Patent No. 9,544,697, patented on January 10, 2017 (Uchida), in view of Wang et al., U.S. Patent No. 9,438,972, patented on September 6, 2016 (Wang).

As to Claim 1, Uchida discloses (in Figs. 12A and 12B) a micro-electro-mechanical system (MEMS) acoustic sensor [81], comprising: a substrate [22]; a back plate [28], a diaphragm [24] disposed between the substrate [22] and the (back) plate and comprising a vibrating portion (free portion of [24]; see Fig. 12A); a first cavity (below [24] corresponding to the vibrating portion (free portion of [24]; see Fig. 12A); and a connecting portion [44] disposed within the first cavity and connecting the vibrating portion [24] with the substrate [22] (see Figs. 12A and 12B).
It is noted that Uchida does not explicitly disclose a dielectric layer formed between the substrate and the diaphragm. However providing a dielectric layer between a substrate and a diaphragm was well known in MEMS acoustic sensor design. Wang teaches a MEMS acoustic sensor similar to Uchida comprising a diaphragm [200] disposed on a substrate [100] and a dielectric layer [120] formed between the substrate [100] and the diaphragm [200] (layer [120] is an insulating layer; col. 4, lines 50-53). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the dielectric layer of Wang, into the MEMS acoustic sensor of Uchida, as a suitable technique for attaching a diaphragm to a substrate.

As to Claim 11, Uchida and Wang remain as applied above to Claim 1. Uchida further discloses that the diaphragm [24] has a channel [41] communicated with the first cavity (a slit [41] is formed in diaphragm [24]; col. 8 lines 29-38)

As to Claim 12, Uchida and Wang remain as applied above to Claim 1. Uchida further discloses that the connecting portion [44] comprises: a supporting portion [44]; and a covering portion [25] covering the supporting portion [44]; see Fig. 12A).

As to Claim 13, Uchida and Wang remain as applied above to Claim 12. Uchida further discloses that the covering portion [25] is made of a material the same as that of the diaphragm [24] (portion [25] is formed using the same material as [24]; col. 8, lines 29-30).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., U.S. Patent No. 9,438,972, patented on September 6, 2016 (Wang), in view of Lee et al., U.S. Publication No. 2013/0136291, published on May 30, 2013 (Lee). 

As to Claim 18, Wang remains as applied above to Claim 17. Wang further discloses that the carrier plate [30] has an opening [35]. Wang does not explicitly disclose a connecting element disposed on the opening and connected to the substrate of the MEMS acoustic sensor. However, providing such a connecting element was well known in the design of MEMS package structures. Lee teaches a MEMS package structure [1b] comprising a carrier plate [20b] and a MEMS acoustic sensor [30] disposed on the carrier plate, and a connecting element [65b, 66b] disposed on the opening [67b] and connected to the substrate of the MEMS acoustic sensor [30] (see Fig. 5). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the connecting element of Lee, into the MEMS package structure of Wang, for the advantage of an optional side entrance while maintaining an increased size of the back chamber (Lee: para. 0066).

As to Claim 19, Wang remains as applied above to Claim 18. Lee further discloses that the opening is a blind hole or a through hole (the hole opens and closes at different locations; See Fig. 5).

Allowable Subject Matter
Claims 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: Claim 8 recites the unique feature of the width of the protrusion being greater than a width of the carrier portion. The closest prior art does not disclose or suggest such features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653